Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 22, 2021

                                       No. 04-21-00550-CV

  Jose VAZQUEZ-VINCENTE, M.D. D/B/A Advance Health Institute for Women's Health,
                                  P.A.,
                                Appellant

                                                 v.

                              Priscilla VILLARREAL-TREVINO,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2021CVB001055D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
        This is an accelerated appeal; therefore, the reporter’s record was due on December 20,
2021. See TEX. R. APP. P. 35.1(b). On December 21, 2021, Ms. Yvonne Nino, the court reporter
responsible for preparing, certifying, and filing the reporter’s record in this appeal filed
a Notification of Late Record, stating “I am awaiting payment at this time.”

       Appellant is hereby ORDERED to provide written proof to this court no later
than January 4, 2022 that:

               1. appellant has requested the court reporter to prepare the reporter’s
       record, which request must designate the portions of the proceedings and the
       exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and

               2. either (1) the reporter’s fee has been paid or arrangements have been
       made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying
       the reporter’s fee.

        The reporter’s record must be filed no later than ten (10) days after the date appellant’s
written proofs are filed with this court. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date the clerk’s record is filed, and
the court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court